Detailed Action
This action is in response to application filed on 05/11/2020, which is a continuation of 12350144, filed 01/07/2009, now U.S. Patent #10685177.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are pending.
Claims 1-14 are rejected.

Information Disclosure Statement
The information disclosure statement filed 01/12/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
Furthermore, The information disclosure statement filed as does not fully comply with the requirements of 37 CFR 1.98(b) because the at least one of the listed publications identified as “non-patent literature documents” fails to identify and/or incorrectly identifies at least one of the following, as required in 37 CFR 1.98(b)(5):
1.	publisher; 
2.	author (if any); 
3.	title; 
4.	relevant pages of the publication; 
5.	publication date; and 
6.	place of publication.


Drawings
The drawings submitted on 08/14/2020 are accepted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 3-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5, 7, and 9 of U.S. Patent No. 10685177 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1, and 3-14 of the instant application are disclosed by 1-5, 7, and 9 of U.S. Patent No. 10685177 B1 (see table below for claim mapping). 

Instant Application 
US patent #10685177 B2
Examiner Notes
Claim 1
Claim 1
First and second spreadsheets of instant application can fairly be interpreted being the same spreadsheet.  
Claim 3
Claim 2

Claim 4
Claim 3

Claim 5
Claim 4

Claim 6
Claim 1

Claim 7
Claim 1, claim 5

Claim 9
Claim 1

Claim 10
Claim 1

Claim 11
Claim 1

Claim 12
Claim 1

Claim 13
Claim 7

Claim 14
Claim 9




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13:
In summary, claim 13 recites “computer program product”. In the specification of the present application, the “computer program product” is not expressly defined.  Under broadest reasonable interpretation, “computer program product” includes signals and/or carrier waves.  
Thus, the recited “computer program product” is not a "process", a "machine", a "manufacture", or "composition of matter", as defined in 35 U.S.C. 101.  

 Claim 1 is rejected under 35 U.S.C. 101 as being directed to abstract idea without significantly more.  
Representative claim 1 is directed to A method of comparing spreadsheet or database table documents, the method comprising: 
receiving information identifying first and second spreadsheet or database table documents; 
comparing values of cells of the first document with values of corresponding cells of the second document; 
detecting whether formulas or stored procedures exist within the first and second documents; 
comparing any detected formulas or stored procedures of the first document with those of the second document; and 
generating a comparison document including indications of any changes between the compared corresponding cells, and any detected formulas or stored procedures of the first and second documents. 
Per prong 1, Step 2A, the above emphasized element/concepts are not meaningfully different than those concepts found by the courts to be abstract, namely, mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or humans using pen and paper (see, October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55,942, hereinafter “PEG”).  In particular, comparing two documents and generating a difference document or notes using pent and pater relates to long known human activities of comparing documents/data and/or content, and discerning differences between the documents.  
Per prong 2, Step 2A, the additional elements of “receiving,… databases, generating” are merely data gathering steps that are not indicative of integration into a practical application and are properly construed as insignificant extra-solution activity (see, MPEP 2106.05(g)).  Additionally, the recited claim limitations do not improve the functionality of the electronic device or achieve improved technical results. 
Per Step 2B, the limitations “receiving,… databases, generating”” are merely data gathering steps that are well known and routine (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”, and MPEP 2106.05(g)).  Accordingly, the above limitations singularly or in combination do not result in the claim as a whole amounting to significantly more than the judicial exception.
Accordingly, claim 1 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Independent claims 13 and 14 are product and system claims corresponding to method claim 1 and are of substantially same scope. 
Accordingly, claims 13 and 14 are rejected under the same rational as set forth for claim 1. 
At least due dependency, claims 2-12 are rejected for depending on rejected claim 1, and/or furthermore for not including any limitation that is singularly or in combination resulting in the claims as a whole amounting to significantly more than the judicial exception. 

	
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




 	Claim 1-2, and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peled et al. (US 8315997 B1, referred hereinafter as D1) in view of Gelman et al. (US 2008/0178117 A1, referred hereinafter as D2). 

As per claim 1, D1 discloses, 
A method of comparing spreadsheet or database table documents, the method comprising, (D1, title, abstract, col. 3 discloses comparing spreadsheet documents). 
receiving information identifying first and second spreadsheet or database table documents, (D1, title, abstract, col. 3-4 discloses receiving/identifying and comparing spreadsheet documents.).
comparing values of cells of the first document with values of corresponding cells of the second document, (D1, title, abstract, col. 3-4 discloses receiving/identifying and comparing spreadsheet documents including various values of cells in the spreadsheets.). 
detecting whether formulas or stored procedures exist within the first and second documents, comparing any detected formulas or stored procedures of the first document with those of the second document (D1, title, abstract, col. 3-4, and 6-7 discloses receiving/identifying and comparing spreadsheet documents including various values/formulas of cells in the spreadsheets.).  
and generating a comparison document including indications of any changes between the compared corresponding cells, and any detected formulas or stored procedures of the first and second documents, (D1, title, abstract, col. 3-4, and 6-7 discloses receiving/identifying and comparing spreadsheet documents including various values/formulas of cells in the spreadsheets, where the system of D1 further discloses generating version index including association rates between documents based on the comparison/differences/similarities of cells/formulas between the spreadsheets.  Thus, D1 clearly discloses generating a comparison document (version index) including indications of any changes between the compared corresponding cells, and any detected formulas or stored procedures of the first and second documents).   
As noted above, D1 arguably discloses displaying comparison document including indications of any changes between the compared [documents]; nevertheless, for the sake of completeness, D2 (0150-0152, 0156-158, 0160-0166) discloses displaying changes between the detected formulas or stored procedures of the first and second documents. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include the teachings of D2. This would have been obvious for the purpose of using formatting to clearly show differences between content/documents as disclosed by D2 (00131).

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein at least one detected formula and stored procedure is used to compute contents of at least one of the cells in the first or second document, (D1, title, abstract, col. 3-4, and 6-7 discloses at least one detected formula and stored procedure (e.g. +A2+A3 as disclosed is recorded and used to compute value of cells) is used to compute contents of at least one of the cells in the first or second document).   

As per claims 13-14:
Claims 13-14 are product and system claims corresponding to method claim 1 and are substantially same scope. 
Accordingly, claims 13-14 are rejected under the same rational as set forth for claim 1.

Claim 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peled et al. (US 8315997 B1, referred hereinafter as D1) in view of Gelman et al. (US 2008/0178117 A1, referred hereinafter as D2) in view of Massand (US 2004/0085354 A1, referred herein after as D3)
	 

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
comparing the cell values and the formulas or stored procedures of the first and second documents, (D1, title, abstract, col. 3-4, and 6-7 discloses receiving/identifying and comparing spreadsheet documents including various values/formulas of cells in the spreadsheets, where the system of D1 further discloses generating version index including association rates between documents based on the comparison/differences/similarities of cells/formulas between the spreadsheets.).   
D1 fail to expressly disclose - receiving user defined formatting parameters for… 
D3 (0038-0039, figure 10) discloses various received user defined formatting parameters (e.g. adding removing words, adding glyphs) for editing and/or managing documents. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include receiving user defined formatting parameters for…. This would have been obvious for the purpose of using user defined formatting parameters for efficient, editing and/or management of modified documents as disclosed by D3 (0010-0013).

	

	
As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
compared corresponding cells, formulas or stored procedures of the first and second documents, (D1, title, abstract, col. 3-4, and 6-7 discloses receiving/identifying and comparing spreadsheet documents including various values/formulas of cells in the spreadsheets, where the system of D1 further discloses generating version index including association rates between documents based on the comparison/differences/similarities of cells/formulas between the spreadsheets.).   
D1 fails to expressly disclose - formatting the indication of changes between…
D2 (0150-0152, 0156-158, 0160-0166) discloses formatting the indication of changes between [content]. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include receiving user defined parameters for formatting the indication of changes between …. This would have been obvious for the purpose of using formatting to clearly show differences between content/documents as disclosed by D2 (00131).
D1 fails to expressly disclose - receiving user defined parameters (e.g. adding removing words, adding glyphs) for formatting 
D3 (0038-0039, 0044, figure 10) discloses receiving user defined parameters for formatting the indication of changes between. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include receiving user defined parameters for formatting the indication of changes between …. This would have been obvious for the purpose of using user defined formatting parameters for efficient, editing and/or management of modified documents as disclosed by D2 (0010-0013).


As per claim 5, the rejection of claim 4 further incorporated, D1 discloses,
[content displayed] in the comparison document, (D1, title, abstract, col. 3-4, and 6-7 discloses receiving/identifying and comparing spreadsheet documents including various values/formulas of cells in the spreadsheets, where the system of D1 further discloses generating version index including association rates between documents based on the comparison/differences/similarities of cells/formulas between the spreadsheets.  Thus, D1 clearly discloses generating a comparison document (version index) including indications of any changes between the compared corresponding cells, and any detected formulas or stored procedures of the first and second documents).   
D1 fails to expressly disclose - wherein said defined parameters determine the appearance of how the indicated changes are to be displayed…
D2 (0150-0152, 0156-158, 0160-0166) discloses defined parameters determine the appearance of how the indicated changes are to be displayed. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include defined parameters determine the appearance of how the indicated changes are to be displayed. This would have been obvious for the purpose of using formatting to clearly show differences between content/documents as disclosed by D3 (00131). 

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,  
displaying changes between the detected formulas or stored procedures of the first and second documents, (D1, title, abstract, col. 3-4, and 6-7 discloses receiving/identifying and comparing spreadsheet documents including various values/formulas of cells in the spreadsheets, where the system of D1 further discloses generating/displaying version index including association rates between documents based on the comparison/differences/similarities of cells/formulas between the spreadsheets.  Thus, D1 clearly discloses generating and displaying a comparison document (version index) including indications of any changes between the compared corresponding cells, and any detected formulas or stored procedures of the first and second documents).   
As noted above, D1 arguably discloses displaying changes between the detected formulas or stored procedures of the first and second documents; nevertheless, for the sake of completeness, D2 (0150-0152, 0156-158, 0160-0166) discloses displaying changes between the detected formulas or stored procedures of the first and second documents. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include displaying changes between the detected formulas or stored procedures of the first and second documents. This would have been obvious for the purpose of using formatting to clearly show differences between content/documents as disclosed by D2 (00131). 

Claim 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peled et al. (US 8315997 B1, referred hereinafter as D1) in view of Gelman et al. (US 2008/0178117 A1, referred hereinafter as D2) in view of Nguyen et al. (US 2008/0222508 A1, referred hereinafter as D4). 


As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the comparison document includes a presentation of…, (D1, title, abstract, col. 3-4, and 6-7 discloses receiving/identifying and comparing spreadsheet documents including various values/formulas of cells in the spreadsheets, where the system of D1 further discloses generating/displaying version index including association rates between documents based on the comparison/differences/similarities of cells/formulas between the spreadsheets.  Thus, D1 clearly discloses generating and displaying a comparison document (version index) including indications of any changes between the compared corresponding cells, and any detected formulas or stored procedures of the first and second documents).   
D1 fails to expressly disclose – and [presenting/displaying] 
a redline version of the comparison of the first and second spreadsheet or database table.
D2 (0096, 0106, 0107, 0133, 0137, 0150-0152, 0156-158, 0160-0166, figures 3-6) discloses displaying changes between the detected formulas or stored procedures of the first and second documents. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include presenting/displaying a redline version of the comparison of the first and second spreadsheet or database table. This would have been obvious for the purpose of using formatting to clearly show differences between content/documents as disclosed by D2 (00131). 
D1 fails to expressly disclose – [presenting/displaying] 
the first spreadsheet or database table document, the second spreadsheet or database table document.
D4 (figures 8B-9 and accompanying text) discloses as shown by figures 8B-9 presenting/displaying the first spreadsheet or database table document, the second spreadsheet or database table document. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include presenting/displaying the first spreadsheet or database table document, the second spreadsheet or database table document. This would have been obvious for the purpose of using side by side view of documents to clearly show differences between content/documents as disclosed by D4. 

As per claim 8, the rejection of claim 7 further incorporated, D1 discloses,
the comparison document, (D1, title, abstract, col. 3-4, and 6-7 discloses receiving/identifying and comparing spreadsheet documents including various values/formulas of cells in the spreadsheets, where the system of D1 further discloses generating/displaying version index including association rates between documents based on the comparison/differences/similarities of cells/formulas between the spreadsheets.  Thus, D1 clearly discloses generating and displaying a comparison document (version index) including indications of any changes between the compared corresponding cells, and any detected formulas or stored procedures of the first and second documents).   
D1 fails to expressly disclose - generating a panel or window for display that enables line-item management of all changes presented in [the comparison document].
D2 (0096, 0106, 0107, 0133, 0137, 0150-0152, 0156-158, 0160-0166, figures 3-6) discloses generating a panel or window for display that enables line-item management of all changes presented in [the comparison document]. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include generating a panel or window for display that enables line-item management of all changes presented in [the comparison document]. This would have been obvious for the purpose of using formatting to clearly show differences/changes and allowing user to make decisions with regards to changes and/or edits as disclosed by D2 (00131). 

As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
comparing values of cells, detecting whether formulas or stored procedures exist, (D1, title, abstract, col. 3-4, and 6-7 discloses receiving/identifying and comparing spreadsheet documents including various values/formulas of cells in the spreadsheets, where the system of D1 further discloses generating/displaying version index including association rates between documents based on the comparison/differences/similarities of cells/formulas between the spreadsheets.  Thus, D1 clearly discloses generating and displaying a comparison document (version index) including indications of any changes between the compared corresponding cells, and any detected formulas or stored procedures of the first and second documents).   
D1 fails to expressly disclose - receiving a selection of a at least one sheet or table within the first and second documents for comparison… comparing are performed only on a selected sheet or table.
D4 (0032-0033, 0037, figures 8B-9 and accompanying text) discloses as shown by figures 8B-9 receiving a selection of a at least one sheet or table within the first and second documents for comparison… comparing are performed only on a selected sheet or table. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include receiving a selection of a at least one sheet or table within the first and second documents for comparison… comparing are performed only on a selected sheet or table. This would have been obvious for the purpose of using side by side view of documents to clearly show differences between content/documents as disclosed by D4. 

As per claim 10, the rejection of claim 1 further incorporated, D1 discloses,
wherein said comparing values of cells, detecting whether formulas or stored procedures exist, (D1, title, abstract, col. 3-4, and 6-7 discloses receiving/identifying and comparing spreadsheet documents including various values/formulas of cells in the spreadsheets, where the system of D1 further discloses generating/displaying version index including association rates between documents based on the comparison/differences/similarities of cells/formulas between the spreadsheets.  Thus, D1 clearly discloses generating and displaying a comparison document (version index) including indications of any changes between the compared corresponding cells, and any detected formulas or stored procedures of the first and second documents).   
D1 fails to expressly disclose - receiving a selection of one or more area within the first and second documents for comparison, and comparing are performed only on a selected area.
D4 (0032-0033, 0037, figures 8B-9 and accompanying text) discloses as shown by figures 8B-9, receiving a selection of one or more area within the first and second documents for comparison, and comparing are performed only on a selected area. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include receiving a selection of one or more area within the first and second documents for comparison, and comparing are performed only on a selected area. This would have been obvious for the purpose of using side by side view of documents to clearly show differences between content/documents as disclosed by D4. 


Claim 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peled et al. (US 8315997 B1, referred hereinafter as D1) in view of Gelman et al. (US 2008/0178117 A1, referred hereinafter as D2) in view of Davis (US 7650355 B1, referred hereinafter as D5). 


As per claim 11, the rejection of claim 1 further incorporated, D1 discloses,
comparing the cell values and detected formulas of the first and second documents, (D1, title, abstract, col. 3-4, and 6-7 discloses receiving/identifying and comparing spreadsheet documents including various values/formulas of cells in the spreadsheets, where the system of D1 further discloses generating/displaying version index including association rates between documents based on the comparison/differences/similarities of cells/formulas between the spreadsheets.  Thus, D1 clearly discloses generating and displaying a comparison document (version index) including indications of any changes between the compared corresponding cells, and any detected formulas or stored procedures of the first and second documents).  
D1 fails to expressly disclose - applying a macro to process the first and second document before… 
D5 (abstract, col 55, lines 61-67) discloses applying a macro to process the first and second document before. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include applying a macro to process the first and second document before. This would have been obvious for the purpose of allowing for accurate and efficient maintaining of spreadsheet documents and their mapping/translation across sources via macros as disclosed by D5 (abstract, col. 3, line 50-67). 


As per claim 12:
The rejection of claim 11 further incorporated:
D1 fails to expressly disclose - wherein the macro is selected, created, imported or exported before applying the macro to the first and second document.
D5 (abstract, col 55, lines 61-67) discloses macro is selected, created, imported or exported before applying the macro to the first and second document. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as disclosed in D1, to include macro is selected, created, imported or exported before applying the macro to the first and second document. This would have been obvious for the purpose of allowing for accurate and efficient maintaining of spreadsheet documents and their mapping/translation across sources via macros as disclosed by D5 (abstract, col. 3, line 50-67). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144